Citation Nr: 1623417	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-07 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for disability exhibited by epistaxis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1977 to June 1997.

These matters come before the Board of Veterans' Appeals (Board) from on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A July 2015 statement of the case (SOC) addressed the matters of increased compensable evaluations for allergic rhinitis and left hand scar; entitlement to service connection for right side hearing loss, bilateral carpal tunnel syndrome, and right wrist disability; and entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.  The Veteran filed a VA Form 9 in September 2015 requesting a Board hearing.  These matters have not been certified for appeal and are not ripe for appellate consideration.  

The issues of service connection for disability exhibited by epistaxis and low back disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  

 
FINDING OF FACT

Resolving all doubt in the Veteran's favor, hypertension began during active service.  



CONCLUSION OF LAW

Hypertension had its onset during active service.  38 U.S.C.A. §§  1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The Veteran is seeking service connection for hypertension.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the fact the Board allows the benefit sought on appeal, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2014), would serve no useful purpose.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has been diagnosed with hypertension in post-service treatment records, see, e.g., records from October 11, 2007, and February 24, 2010, as well as at his December 2011 VA examination, so the salient question is whether his hypertension is traceable to his period of military service.  

Over the course of the Veteran's twenty year career in the military from 1977 to 1997, a review of his claims file shows that his blood pressure was measured, at a minimum, over forty times.  During that period, his diastolic blood pressure exceeded 90 mm in June 1978 (90 mm), May 1980 (100 mm), July 1983 (98 mm; this was part of an in-service examination that noted elevated diastolic pressure), March 1987 (90 and 98 mm), January 1988 (100 mm), December 1993 (99 mm), November 1995 (92 mm), January 1996 (92 mm), July 1996 (90 mm) and April 1997 (90 mm).  The Board also notes that a physician in October 1990 stated that the Veteran had a history of hypertension.  In addition, while the Veteran's separation examination in February 1997 noted a blood pressure of 115/80, a diastolic blood pressure of 90 was reported in April 1997.  

A February 2016 private medical opinion concluded that the Veteran's hypertension more likely than not began in service.  This opinion considered the Veteran's history and provides a rationale for its conclusion.  The December 2011 VA examination is of less probative value; in reaching a negative opinion, it erroneously stated that the Veteran had an elevated diastolic blood pressure only once is service, which is clearly erroneous.  

Therefore, when affording the Veteran the benefit of the doubt, the evidence for and against the Veteran's claim is at least in equipoise.  See 38 U.S.C. § 5107(b).  Accordingly, the Veteran is entitled to service connection for hypertension.  

ORDER

Service connection for hypertension is allowed.


REMAND

Further development is required on the Veteran's remaining claims.  The December 2011 VA examiner indicates that a low back disability was not due to service because there is no mention of a lower back injury in service.  However, service treatment records reflect that the Veteran was treated for a muscle strain of the low back in June 1980, and also complained of back pain in May 1980 and November 1995.  

Regarding the claim of service connection for disability exhibited by nosebleeds, the Veteran is service connected for allergic rhinitis.  The December 2011 VA examiner indicated that nosebleeds are related to sinusitis.  The February 2016 private opinion, concluded that rhinitis is a common cause of his nosebleeds.  What is not clear is whether the Veteran has an underlying disability exhibited by epistaxis, and if so, whether it is related to service or a service-connected disability.   

As such, the examinations are inadequate, and new ones are necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran should also identify and outstanding VA or post-service military health care records.  The most recent of the latter appear to be from November 3, 2011.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorizations, request any outstanding VA and private treatment records related to the Veteran's back and epistaxis, to specifically include records from Maxwell AFB for the period after November 3, 2011.  

2.  Following completion of the above, schedule a VA examination concerning the Veteran's low back.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

For each low back disability exhibited, the examiner should indicate whether it at least as likely as not (probability of 50 percent or more) had its onset in or is otherwise related to service.  If arthritis is noted, the examiner should indicate whether arthritis manifested within one year of the Veteran's separation from service.  

The examiner should comment on service treatment records reflecting muscle strain of the low back in June 1980, and complaints of back pain in May 1980 and November 1995.  

A complete rationale should be provided.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports and the lay statements of his family must be taken into account, along with the other evidence of record, in formulating the requested opinions.  If any requested opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered.  

3.  Schedule a VA ear nose and throat examination to determine the nature and etiology of any disability exhibited by epistaxis.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

The examiner should specify whether or not the Veteran has disability exhibited by epistaxis (or has had pertinent disability at any time during the pendency of the claim (since October 2007).  If so, what is the disability?  For each disability exhibited by epistaxis, the examiner should indicate whether it at least as likely as not (probability of 50 percent or more) had its onset in or is otherwise related to service.  If not, and it is not a symptom of allergic rhinitis, indicate whether it at least as likely as not (probability of 50 percent or more) was caused or aggravated by the service-connected allergic rhinitis.  

The service treatment records reflecting nosebleeds should be considered.  A complete rationale should be provided.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports and the lay statements of his family must be taken into account, along with the other evidence of record, in formulating the requested opinions.  If any requested opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered.  

4.  After completing the above, and any other necessary development, readjudicate the Veteran's claims.  If any benefit sought is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


